Title: From George Washington to Elizabeth Graeme Fergusson, 1 October 1777
From: Washington, George
To: Fergusson, Elizabeth Graeme



Madam
Head Quarters [Skippack, Pa.] 1st October 1777

I wish I could with propriety grant the Request contained in yours of the 29th Sepr: A permission for Mr Ferguson to come out and remain at Græme park thirty days implies his intent to return at the expiration of that time into the quarters of the Enemy. I confess it appears to me very odd that a Gentlemen who has been so long absent from his family should wish to remain so short a time with them. Whatever might be my private inclination to indulge you, my duty obliges me on this occasion to refuse a compliance with your Wishes on the terms proposed. I am &c.

Go: W——n

